Citation Nr: 0728046	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-12 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to increased evaluations for lumbosacral 
strain with degenerative disc disease and degenerative joint 
disease (claimed as lumbar spine condition and tingling in 
the toes), evaluated as 10 percent disabling beginning on 
July 18, 2003 and as 20 percent disabling as of December 18, 
2006.  

2.  Entitlement to an initial compensable evaluation for 
allergic rhinitis with sinusitis (claimed as a throat 
condition).

3.  Entitlement to service connection for status post 
anterior cervical fusion, with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980 and from February to July of 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The March 2005 Statement of the Case addressing the 
aforementioned issues also addressed the claims of 
entitlement to an initial compensable evaluation for 
residuals of left heel plantar fasciitis and entitlement to 
service connection for blurred vision.  These issues were not 
included in the veteran's April 2005 Substantive Appeal, 
however, and are thus not before the Board on appeal.  

The veteran's April 2005 Substantive Appeal also served as a 
Notice of Disagreement with denials of entitlement to service 
connection for right ear hearing loss and post-traumatic 
stress disorder (PTSD) and entitlement to initial compensable 
evaluations for left ear hearing loss and tension headaches.  
The RO subsequently granted the PTSD claim in a January 2007 
rating action and addressed the three remaining issues in a 
January 2007 Statement of the Case, but the veteran has not 
responded to that issuance to date.  Those three issues are 
also not before the Board on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.



REMAND

In her April 2005 Substantive Appeal, the veteran requested a 
hearing before a Veterans Law Judge at a local VA office.  In 
response to an August 2007 inquiry, she confirmed that she 
still sought such a hearing.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (a 
claimant has right to a hearing before the issuance of a 
Board decision); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 
19.25, 20.503, 20.704).  

Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge at the Winston-Salem VARO as 
soon as such a hearing is practically 
possible.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



